United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-2490
                        ___________________________

                             United States of America,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                           Anthony Donte Richardson,

                      lllllllllllllllllllllDefendant - Appellant.
                                       ____________

                    Appeal from United States District Court
                    for the Southern District of Iowa - Central
                                  ____________

                          Submitted: November 30, 2020
                            Filed: December 3, 2020
                                 [Unpublished]
                                 ____________

Before COLLOTON, SHEPHERD, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.

       Anthony Donte Richardson appeals the sentence imposed by the district court1
after Richardson pleaded guilty to unlawful possession of a firearm as a felon. His

      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.
counsel has moved to withdraw, and has filed a brief under Anders v. California, 386
U.S. 738 (1967), challenging the substantive reasonableness of the sentence.

       Under a deferential abuse-of-discretion standard, see Gall v. United States, 552
U.S. 38, 41 (2007), we conclude that the district court did not impose an unreasonable
sentence. The court properly considered the factors set forth in 18 U.S.C. § 3553(a),
and there is no indication that the court overlooked a relevant factor, gave significant
weight to an improper or irrelevant factor, or committed a clear error of judgment in
weighing relevant factors and imposing a sentence below the advisory sentencing
guideline range. See United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009)
(en banc); see also United States v. Mays, 967 F.3d 748, 754 (8th Cir. 2020); United
States v. Dunn, 928 F.3d 688, 694 (8th Cir. 2019). We have independently reviewed
the record under Penson v. Ohio, 488 U.S. 75 (1988), and have found no nonfrivolous
issues for appeal.

     Accordingly, we grant counsel’s motion to withdraw, and we affirm the
judgment.
                   ______________________________




                                          -2-